The undersigned have reviewed the prior Order based upon the record of the proceedings before Deputy Commissioner Scott M. Taylor.  The appealing party has not shown good ground to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Order.
* * * * * * * * * * *
The Full Commission affirms and adopts the Order of the Deputy Commissioner as follows:
By motion dated August 9, 1995, counsel for the defendant moved to dismiss the above-captioned matter, for the failure of plaintiff to name a negligent employee or agent of the State as required by statute.  Counsel stated that the plaintiff in the above-captioned matter filed his claim on August 3, 1994 regarding an alleged injury from April 9, 1992.  Subsequently, on October 27, 1994 defendant moved to dismiss for failure to name a negligent employee or agent of the State as required by statute. In November of 1994, Commissioner Ballance held defendant's motion in abeyance until discovery was completed.  Counsel stated that at present there is no outstanding discovery requests, and now that discovery is complete, defendant renews his motion that plaintiff's claim be dismissed for failure to name a negligent employee or agent of the State.
* * * * * * * * * * *
After careful consideration the Full Commission therefore Orders that counsel for the defendant's Motion is ALLOWED, and that this case is DISMISSED WITH PREJUDICE.
FOR THE FULL COMMISSION
                                  S/ ____________________________ COY M. VANCE COMMISSIONER
CONCURRING:
S/ ____________________________ BERNADINE S. BALLANCE COMMISSIONER
S/ _____________________________ THOMAS J. BOLCH COMMISSIONER
CMV/cnp/mj 7/8/96